Citation Nr: 1622861	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-10 598	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for right hand numbness, to include as secondary to a right shoulder disability and/or service-connected right wrist tendonitis and associated scar. 

3.  Entitlement to service connection for a rash.  

4.  Entitlement to service connection for a spine disability.

5.  Entitlement to service connection for a left lower extremity disability, to include the left hip, knee, and ankle, including as secondary to a back disability and/or service-connected disabilities of the right lower extremity. 

6.  Entitlement to service connection for a sleep disorder. 

7.  Entitlement to service connection for diabetes mellitus, to include as secondary to arthritis, and/or service-connected disabilities. 

8.  Entitlement to an increased rating for right hip trochanteric bursitis and tendonitis, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2010, March 2011, and September 2012 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2015, the Veteran testified at a Board hearing.

In a July 2015 decision, the Board granted service connection for tinnitus and dismissed several claims that had been withdrawn.  At that time, the Board also remanded the issues reflected on the title page for additional development.  

While the case was in remand status, in a December 2015 rating decision, service connection was granted for a total disability rating based on individual unemployability (TDIU).  Also, in a June 2016 rating decision, basic eligibility to Dependents' Educational Assistance was established.  


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1983 to May 1993.

2.  On December 3, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in December 2015, the Veteran stated "I withdraw all my claims on appeal..."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


